Judgment of the Supreme Court, New York County (Edward McLaughlin, J.), rendered December 21, 1988, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing defendant to an indeterminate term of imprisonment of 6 to 12 years, unanimously affirmed.
Defendant’s guilt was established beyond a reasonable doubt by credible evidence that the undercover officer had two encounters with defendant, culminating in the sale of crack, after which the officer confirmed that the correct person was taken into custody. We also find that the trial court did not err in refusing to give a missing witness charge, inasmuch as defendant made no showing that the undercover officer’s partner or the sergeant supervising the operation could be expected to provide noncumulative, material evidence. (People v Daniels, 156 AD2d 297, lv denied 75 NY2d 918.)
Defendant was not prejudiced when the court questioned the arresting officer. Defendant argues that the court unfairly injected itself into the proceedings when it posed a single question to the arresting officer. Since defense counsel did not object, the claim is unpreserved. In any event, we do not believe the question prejudiced the defendant. Concur—Sullivan, J. P., Ross, Rosenberger, Kassal and Wallach, JJ.